848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John C. VANCE, Administrator of the Estate of Patricia L.Vance, deceased;  et al., Plaintiffs-Appellants,v.George WILSON, Commissioner Corrections Cabinet,Commonwealth of Kentucky;  et al., Defendants-Appellees.
No. 88-5358.
United States Court of Appeals, Sixth Circuit.
May 11, 1988.

Before KRUPANSKY and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal from an order adopting the Magistrate's Report and Recommendation and dismissing nine of the twelve defendants in this civil rights action.  The claims against the remaining defendants Blair, Kistner, and the Continental Insurance Company remain pending before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc. 434 F.2d 619, 620 (6th Cir.1970) (per curiam ).  Absent certification for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   Willaim B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam );  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam ).  The district court's order of February 24, 1988 was neither final nor certified for interlocutory appeal.  Therefore,


3
It is ORDERED that the plaintiffs' appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.